 Case: 4:18-cr-00332-RLW Doc. #: 77 Filed: 08/22/19 Page: 1 of 3 PageID #: 172

                                                                                      FILED.
                               UNITED STATES DISTRICT COURT                        AUG 2 2 2019
                               EASTERN DISTRICT OF MISSOURI                      U. S. DISTRICT COURT
                                     EASTERN DIVISION                          EASTERN DISTRICT OF MO
                                                                                        ST. LOUIS
UNITED STATES OF AMERICA,                        )
                                                 )
                  Plaintiff,                     ) No.    S2'" 4:18 CR 332 RLW (PLC)
                                                 )
v.                                               )
                                                 )
WILLIAM PETER ANDERSON,                          )
     a/k/a "Kill Bill," and                      )
GARY SCOTT HANCOCK,                              )
                                                 )
                  Defendants.                    )

                           SECOND SUPERSEDING INDICTMENT

                                            COUNT I

The Grand Jury charges that:

         On or about April 10, 2018, within the Eastern District of Missouri, the defendant,

                      WILLIAM PETER ANDERSON, a/k/a "Kill Bill,"

did knowingly and intentionally distribute Fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a), and punishable under Title 21, United

States Code, Section 841(b)(l)(C).


                                           COUNT IT

The Grand Jury further charges that:

        On or about April 17, 2018, within the Eastern District of Missouri, the defendant,

                      WILLIAM PETER ANDERSON~ a/k/a "Kill Bill,"

did knowingly and intentionally distribute Fentanyl, a Schedule II, controlled substance, in

violation of Title 21, United States Code, Section 84l(a), and punishable under Title 21, United

States Code, Section 841(b)(l)(C).
                                                 1
 Case: 4:18-cr-00332-RLW Doc. #: 77 Filed: 08/22/19 Page: 2 of 3 PageID #: 173




                                           COUNT III


        The Grand Jury further charges that:


        On or about March 5, 2018, within the Eastern District of Missouri, the defendant,


   WILLIAM PETER ANDERSON, a/k/a "Kill Bill," and GARY SCOTT HANCOCK,

did knowingly and intentionally distribute Fentanyl, a Schedule II controlled substance, to C.P., a

person whose identity is known to the Grand Jury, in violation of Title 21, United States Code,
                     <


Section 841 (a) and Title 18, United States Code, Section 2, and;

       that the death of C.P. resulted from the ingestion of such Fentanyl distributed by defendants

and would not. have occurred but for the ingestion of said F entanyl, making the offense punishable

under Title 21, United States Code, Section 841(b)(l)(C).

                                           COUNT IV

       The Grand Jury further charges that:

       Beginning on an unknown date in or about February 2018, within the Eastern District of

Missouri, the defendants,

   WILLIAM PETER ANDERSON, a/k/a "Kill Bill," and GARY SCOTT HANCOCK,

did knowingly and intentionally combine, conspire, confederate and agree with each other and

with other persons known and unknown to the Grand Jury to commit the following offense

against the United States: to knowingly and intentionally distribute Fentanyl, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 84l(a)(l);
                                                                                                  /




                                                 2
      Case: 4:18-cr-00332-RLW Doc. #: 77 Filed: 08/22/19 Page: 3 of 3 PageID #: 174




           all in violation of Title 21, United States Code, Section 846 and punishable under Title

    21, United States Code, Section 841(b)(l)(C).



                                                        A TRUE BILL.



                                                        FOREPERSON


    JEFFREY B. JENSEN
    United States Attorney


    SIRENA MILLER WISSLER #55374MO
    Assistant United States Attorney
    111 South 10th Street, Room 20.333
    St. Louis, MO 63102
    (314) 539-2200




r
                                                    3
